Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brett Rosen (Reg. No. 56,047) on 8/1/22.  The application has been amended as follows:

-Claim 1 is canceled.
    
7. (Currently Amended) A holding device for an injection valve of an exhaust-gas burner of a motor vehicle, said holding device comprising:
   a receiving section that is shaped to receive a front end of the injection valve,
   a cooling-water jacket that extends around the receiving section and that is shaped such that, after the holding device has been mounted on the exhaust-gas burner, said cooling-water jacket, together with a corresponding cooling-water jacket of the exhaust-gas burner, form a cooling-water chamber of the exhaust-gas burner, and 



two connectors that are configured for connecting the cooling water jacket of the holding device to two burner-internal water lines of an ignition-plug cooling element of the exhaust-gas burner.

Allowable Subject Matter
Claims 2-8, 10, 11, 13 are allowed.

       Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/            Supervisory Patent Examiner, Art Unit 3747